Title: From Thomas Jefferson to Jonathan Thompson, 4 December 1824
From: Jefferson, Thomas
To: Thompson, Jonathan


Dear Sir
Monticello
Dec. 4. 24.
Certain Professors engaged in England for the University of Virginia being expected to arrive in the US. and to bring with them their books for their  own use and that of their  school in the University I wrote to the Deptmt of the Treasury to be ascertained whether their books would not be entitled to exemption from duty. I recieved from mr Anderson the Comptroller the letter which I now inclose you, and I this day write to him to request him to forward to you the instructions promised as the Professors were hourly expected to arrive at N. York. their names are George Long, Geo. Blaettermen Thos H. Key, Charles Bonnycastele & Robley Dunglison. mr Gilmer who engaged them is arrived at N.Y. and detained there by sickness. the object of inclosing mr Anderson’s letter is to prevent  doubt in the mean time should the Professors arrive before you recieve the instrns promised in the letter.Accept the assurance of my great esteem & respectTh:J